DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 25 January 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1-11 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-11
Response to Arguments
Examiner notes that the amendments to the specification filed 25 January 2021 have been entered.
Applicant notes that "non-transitory computer-readable medium" has been added to claim 10. Thus, the grounds of rejection presented in the previous Office action of this claim under 35 U.S.C. § 101 has been removed herein.
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's extensive amendments to the claims which changed the apparent emphasis of the claimed invention from proximity detection to contact detection with the target object.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkinen (US 2018/0367959 A1) in view of Zhang et al. (Pub. #: US 2016/0063528 A1).
Claim 1:
A communication device comprising: a detection unit configured to detect first data based on a contact of a user with a target object,
(Heikkinen: "[0193] The apparatus 600 can comprise a user interface, UI, 660. UI 660 can comprise at least one of the following: a display, keyboard, touch display, vibrator device, which has been arranged to a give a signal to a user by making the apparatus 600 vibrate, loudspeaker and microphone. A user can use the apparatus via the user interface UI 660 for example to accept incoming telephone calls, establish telephone calls or video messages, browse the Internet, manage digital files saved in the memory 620 or digital files available through a cloud service via the transmitter 630 and receiver 640 or via the NFC transmitter-receiver 650, and/or to play games.")
wherein the communication device is attachable to the target object;
(Heikkinen: Figure 2a, Figure 2b, 0056, 0057, 0083)

(Heikkinen: "[0058] The apparatus also concretises a group consisting of an organisation and/or people, in which case the reproduction of the user right becomes more difficult, and when a user is logging in in the service, the user needs no password.", 0084, 0096, "[0104] In some embodiment the group communication apparatus can comprise a terminal and display adapter 33 for an external display so that text-based or graphics-based messages sent to the group communication apparatus can be viewed. The group communication apparatus can also comprise software and equipment for connecting the display to the group communication apparatus wirelessly. The group communication apparatus can also comprise software and equipment for connecting an external device that feeds or displays data, such as a computer, to the group communication  apparatus.")

Heikkinen teaches detecting a user's contact with a target object in at least 0193. Heikkinen does not appear to specify "and a control unit configured to: determine a degree of excitement of the user based on the detected first data;" and "control, based on the determined degree of excitement, the communication unit to transmit the request information to the terminal device". However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least  0034-0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim 2:

(Heikkinen: sending group messages based upon user identifiers being in the vicinity of the group communication device in 0107-0110 and "[0043] A selection criterion is any criterion, which defines a condition for joining a group. A selection criterion can be simply the acquisition of an identifier, membership of a team or club, belonging to a team or acceptance by other members of the group.")
Heikkinen does not appear to specify that the request for participation in a social media group is performed in response to detecting the atmosphere of the surrounding user is excited. However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least  0034-0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim 3:
wherein the control unit is further configured to: control, 
(Heikkinen: sending group messages based upon user identifiers being in the vicinity of the group communication device in 0107-0110 and "[0043] A selection criterion is any criterion, which defines a condition for joining a group. A selection criterion can be simply the acquisition of 
Heikkinen does not appear to specify that the request for participation in a social media group is performed in response to detecting the atmosphere of the surrounding user is excited. However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least 0034-0035 which includes advertisements in at least 0073.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim 4:
further comprising a sensor configured to sense second data, wherein the control unit is further configured to: determine an action of the target object based on the detected second data and the determined degree of excitement that is greater than the threshold value;
(Heikkinen: "[0120] In one embodiment the database can interpret match events from sudden sound changes and from the acceleration sensor data. A natural reaction of a supporter of a team to a positive turn of the team supported by the supporter, such as to a goal, is to stand up and shout spontaneously. If the sound signals recorded in a spectator stand intensify suddenly and/or if a sudden upward movement can be interpreted from the output signal of acceleration sensors, the system concludes that the team supported by holders of the group communication apparatus has scored a goal. The supporters of different teams have often been placed in different parts of the spectator stand. The information provided by the sensors can be integrated into this information. According to a second embodiment, the database learns to interpret the sound signal and acceleration signal, after which it teaches the group communication apparatus to interpret when the group communication apparatus can independently interpret the scoring of a goal from sound and acceleration. According to a third embodiment, the group communication 
and control the communication unit to transmit the request information to a server device, 
(Heikkinen: 0130-0133)
and the request information comprises at least one of an issuance date and time of the request, issuance position information indicating a position of the communication device upon issuance of the request, an ID of the target object, the determined degree of excitement, an ID of advertisement information, or information regarding the determined action.
(Heikkinen: "[0053] The term "identifier" means an electronically readable character string, which individualises a group or exchange of information with a system server. The character string can resemble a password or it can comprise an address to the system server of a group." and 0137)
Claim 6:
further comprising a position information detection unit configured to detect current position information of the target object, wherein
(Heikkinen: "[0101] Activity information can also be obtained by using a positioning device 28. The positioning device can be based on satellite positioning technology such as GPS. The positioning device can also be based on place information of base stations of a mobile phone network. The positioning device provides place information, which can be transmitted to the database. On the other hand, an application of a mobile communication device can use the positioning device of the mobile communication device and transmit the place information to the database. In some embodiment the group communication apparatus is set to independently react to certain place information. In some embodiment its operation is controlled from the system server based on place information.")
the control unit is further configured to control communication unit to transmit the request information to a server device, 
Heikkinen: 0184, 0189)
and the request information comprises at least one of an issuance date and time of the request, the current position information, an ID of the target object, or the determined degree of excitement.
(Heikkinen: "[0053] The term "identifier" means an electronically readable character string, which individualises a group or exchange of information with a system server. The character string can resemble a password or it can comprise an address to the system server of a group." and 0137)
Claim 7:
wherein the target object includes a display device configured to display content, 
(Heikkinen: "[0104] In some embodiment the group communication apparatus can comprise a terminal and display adapter 33 for an external display so that text-based or graphics-based messages sent to the group communication apparatus can be viewed. The group communication apparatus can also comprise software and equipment for connecting the display to the group communication apparatus wirelessly. The group communication apparatus can also comprise software and equipment for connecting an external device that feeds or displays data, such as a computer, to the group communication apparatus.")

and control the communication unit to transmit information related to the content displayed on the display device to a server device.
(Heikkinen: 0104, 0107-0109)
Heikkinen does not appear to specify that the request for participation in a social media group is performed in response to detecting the atmosphere of the surrounding user is excited. However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least 0034-0035 which includes advertisements in at least 0073.

Claim 8:
A server device, comprising: a communication unit configured to receive request information from a communication device that is attached to a target object,	(Heikkinen: Figure 2a, Figure 2b, 0056, 0057, 0083)
wherein the communication device: detects data based on a contact of a user with the target object,
(Heikkinen: "[0193] The apparatus 600 can comprise a user interface, UI, 660. UI 660 can comprise at least one of the following: a display, keyboard, touch display, vibrator device, which has been arranged to a give a signal to a user by making the apparatus 600 vibrate, loudspeaker and microphone. A user can use the apparatus via the user interface UI 660 for example to accept incoming telephone calls, establish telephone calls or video messages, browse the Internet, manage digital files saved in the memory 620 or digital files available through a cloud service via the transmitter 630 and receiver 640 or via the NFC transmitter-receiver 650, and/or to play games.")
Heikkinen: 0104, 0107-0109)
wherein the request information includes at least one of an issuance date and time of a request for participation in a social media group, issuance position information indicating a position of the communication device upon issuance of the request, an ID of the target object, the Heikkinen: "[0053] The term "identifier" means an electronically readable character string, which individualises a group or exchange of information with a system server. The character string can resemble a password or it can comprise an address to the system server of a group." and 0137)
Heikkinen teaches detecting a user's contact with a target object in at least 0193. Heikkinen does not appear to specify "determines a degree of excitement of the user based on the detected data, and transmits the request information to a terminal device of the user based on the determined degree of excitement of the user;". However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least  0034-0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim 9:
wherein the communication device further transmits advertisement information 
(Heikkinen: "[0060] A sports club wishes to understand the behaviour and motives of the supporters of the sports club so that the sports club could allocate the marketing of products and services. A sports club also wishes to monitor the results of marketing. In events of a sports club, the apparatus can also be used for advertising or arranging services for a user. A sports club also wishes to increase the attachment and commitment of a supporter to a team.", 0116, 0117, 0136)
and the request for the participation to the terminal device,
(Heikkinen: sending group messages based upon user identifiers being in the vicinity of the group communication device in 0107-0110 and "[0043] A selection criterion is any criterion, which defines a condition for joining a group. A selection criterion can be simply the acquisition of 
and the control unit is further configured to generate the visualization information indicating an advertisement effect of the advertisement information based on the request information 
(Heikkinen: "[0060] A sports club wishes to understand the behaviour and motives of the supporters of the sports club so that the sports club could allocate the marketing of products and services. A sports club also wishes to monitor the results of marketing. In events of a sports club, the apparatus can also be used for advertising or arranging services for a user. A sports club also wishes to increase the attachment and commitment of a supporter to a team.", 0116, 0117, 0136 and 0104, 0107-0109)
that includes at least one of the issuance date and time, the issuance position information, the ID of the target object, the determined degree of excitement of the user, an ID of the advertisement information, or an action of the target object.	(Heikkinen: "[0053] The term "identifier" means an electronically readable character string, which individualises a group or exchange of information with a system server. The character string can resemble a password or it can comprise an address to the system server of a group." and 0137)
Claim 10:
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising:	(Heikkinen: 0095)
detecting data on a contact of a user with a target object;
(Heikkinen: "[0193] The apparatus 600 can comprise a user interface, UI, 660. UI 660 can comprise at least one of the following: a display, keyboard, touch display, vibrator device, which has been arranged to a give a signal to a user by making the apparatus 600 vibrate, loudspeaker and microphone. A user can use the apparatus via the user interface UI 660 for 


Heikkinen does not appear to specify determining a degree of excitement of the user based on the detected data and controlling, based on the determined degree of excitement, transmission of request information to a terminal device of the user. However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least  0034-0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim 11:
A control method, comprising: receiving, by a processor, request information through a communication unit from a communications device that is attached to a target object,
(Heikkinen: Figure 2a, Figure 2b, 0056, 0057, 0083, 0058, 0084, 0096, 0104)
wherein the communication device: detects data based on a contact of a user with the target object, 
(Heikkinen: "[0193] The apparatus 600 can comprise a user interface, UI, 660. UI 660 can comprise at least one of the following: a display, keyboard, touch display, vibrator device, which has been arranged to a give a signal to a user by making the apparatus 600 vibrate, loudspeaker and microphone. A user can use the apparatus via the user interface UI 660 for 

generating, by the processor, visualization information based on the request information, 	(Heikkinen: 0104, 0107-0109)
wherein the request information comprises at least one of an issuance date and time of a request for participation in a social media group, issuance position information indicating a position of the communication device upon issuance of the request, an ID of the target object, the determined degree of excitement of the user, or content information.
(Heikkinen: "[0053] The term "identifier" means an electronically readable character string, which individualises a group or exchange of information with a system server. The character string can resemble a password or it can comprise an address to the system server of a group." and 0137)
Heikkinen does not appear to specify determines a degree of excitement of the user based on the detected data, and transmits the request information to a terminal device of the user based on the determined degree of excitement of the user. However, Zhang teaches a technique for determine a user's excitement level based on touch sensing including "excited" in at least 0023 and 0027 for the purposes of selecting content to send to the user in at least  0034-0035.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen with the technique of determining a user's excitement level based on touch input as taught by Zhang. Motivation to do so comes from the desire of service providers to deliver "contextually relevant" digital information such as coupons (Zhang: 0001).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkinen (US 2018/0367959 A1) in view of Zhang et al. (Pub. #: US 2016/0063528 A1) in view of Hatasawa et al. (Pub. #: JP 2011-146048).
Claim 5:
Heikkinen in view of Zhang does not appear to specify "wherein the control unit is further configured to determine the degree of excitement as a value obtained by division of a degree of contact by a number of terminal devices surrounding the target object". However, Hatasawa teaches a technique of calculating the number of users that are engaged with an image area (analogous to the target object being sensed by contact sensors) and adjusting the display of a primary display area based on the proportion of users that are engaged with a particular image in at least 0045, 0061, 0073 which is analogous to switching the display to correspond to data from an area with the most user engagement or "excitement".
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Heikkinen in view of the degree of excitement detection of Zhang with the technique of determining the level of excitement of a group of users based on a division of the degree of contact (i.e. engagement) by the number of devices present. Motivation to do so comes from the desire of service providers to provide information reflective of the interests of the highest proportion of users (Hatasawa: 0001-0002).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688